         Case 1:17-cv-04941-LJL-SN Document 47 Filed 02/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                        2/8/2021


MICHAEL SERVICE,

                                            Petitioner,                  17-CV-04941 (LJL)(SN)

                          -against-                                               ORDER

JOSEPH NOETH,

                                            Respondent.
-----------------------------------------------------------------X
SARAH NETBURN, United States Magistrate Judge:

        On December 3, 2020, Petitioner filed a motion to stay his petition for writ of habeas

corpus so that he could exhaust certain claims in state court by way of a writ of error coram

nobis. ECF No. 44. Petitioner’s motion to stay this matter is GRANTED. This matter is stayed

and Petitioner’s habeas petition shall be held in abeyance so that Petitioner can exhaust

additional claims in state court. Rhines v. Weber, 544 U.S. 269, 277 (2005) (finding the stay and

abeyance of a habeas petition is appropriate when there is “good cause for the petitioner’s failure

to exhaust his claims first in state court” and where the claims are not plainly meritless).

        Petitioner is further granted leave pursuant to Federal Rule of Civil Procedure 15(a) to

amend the petition to include those additional claims if they are rejected by the state court.

Respondent will be granted an opportunity to argue that the amended claims do not relate back

and are therefore untimely as part of its response on the merits to the amended petition.

        Finally, Petitioner is ordered to file a status letter with the Court within 30 days of a final

decision on Petitioner’s writ of error coram nobis.
     Case 1:17-cv-04941-LJL-SN Document 47 Filed 02/08/21 Page 2 of 2




    The Clerk of Court is respectfully directed to terminate the motion at ECF No. 44.

SO ORDERED.




DATED:     February 8, 2021
           New York, New York




                                            2
